Citation Nr: 0831114	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  99-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a skull fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953 and from November 1954 to March 1973.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied increased ratings for 
both disabilities currently on appeal.  

In his substantive appeal received in May 1999, the veteran 
requested a personal hearing before a member of the Board at 
the RO.  That hearing was scheduled for a date in July 1999.  
However, in a memorandum dated in July 1999, the veteran's 
accredited representative notified the RO that the veteran 
wished to cancel his personal hearing.

This appeal has been before the Board several times.  In 
September 2000, the Board remanded the issues for additional 
development, including medical examinations.  The RO 
readjudicated the appeal and in November 2003, the Board 
again remanded the appeal for further development.  After the 
RO issued an April 2005 supplemental statement of the case, 
the appeal was returned to the Board for further review.  In 
November 2005, the Board denied increased ratings for both 
disabilities at issue in this appeal and the veteran 
appealed.  

In a January 2008 memorandum decision, the Court of Appeals 
for Veterans Claims vacated the Board's November 2005 
decision with respect to the two issues currently on appeal 
and remanded the appeal to the Board for further proceedings 
consistent with that decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In its January 2008 memorandum decision, the Court of Appeals 
for Veterans Claims determined that the June 2003 VA 
compensation and pension (C&P) audio examination was 
inadequate because the examiner failed to describe fully the 
functional effects caused by the veteran's hearing loss 
disability.  See 38 C.F.R. §§ 4.1 (for the application of the 
rating schedule, accurate and fully descriptive medical 
examinations are required, with emphasis upon the limitation 
of activity imposed by the disabling condition); 4.2 (If an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes); 4.10 (a medical examiner 
has the responsibility of furnishing, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity) (2007).  The court remanded the 
appeal for VA to provide the veteran with an adequate medical 
examination.  As a result, the RO/AMC should make 
arrangements for the veteran to have an appropriate 
examination to determine the current severity of his 
bilateral hearing loss, and to provide an opinion as to the 
functional effects caused by the veteran's hearing 
disability.  

The court of appeals also determined that the Board erred in 
deciding the skull fracture issue because instructions 
contained in the Board's September 2000 remand had not been 
carried out by the RO.  If remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Since a remand by the Board confers on the 
veteran a right to compliance with the remand instructions, 
the skull fracture issue must be remanded for the 
instructions in the September 2000 remand to be completed.  
38 C.F.R. § 19.9 (2007) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  Specifically, a neurological 
examination for the veteran must be scheduled so that the 
examiner can provide information on the matters described in 
the September 2000 remand.  

In addition, an examination to determine the mental disorder 
residuals of the veteran's skull fracture disability should 
also be scheduled because the criteria of Diagnostic Code 
9304 must be considered in evaluating the veteran's skull 
fracture disability.  In readjudicating the skull fracture 
issue, the RO/AMC must address the applicability of the 
criteria in Diagnostic Codes 8045, 8100, and 9304.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

Finally, notice that complies with Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008), has not been sent to the veteran.  
For an increased-compensation claim, VA must notify the 
claimant that to substantiate a claim, medical or lay 
evidence is needed demonstrating an increase in the severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008); 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008).  If the diagnostic codes under 
which the claimant is rated contain criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide at least general notice of that requirement to the 
claimant.  Ibid.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores, 22 Vet. App. at 43-44.  Since those requirements have 
not been met here, notice that complies with Vazquez-Flores 
should be sent to the veteran.  See Fast Letter 08-16 
(June 2, 2008).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Send the veteran a notice letter in 
compliance with the requirements set forth 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Specifically, the notice 
should advise the veteran that to 
substantiate his increased rating claims 
for his service-connected bilateral 
hearing loss and for his service-connected 
residuals of skull fracture, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
an increase in severity of the respective 
disabilities, and the effect that 
worsening has on his employment and daily 
life.  

In addition, the RO should provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  

The veteran should be afforded a copy of 
the applicable criteria needed for 
increased evaluations under the applicable 
diagnostic codes (including 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 and 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045 and 8100, 
and 38 C.F.R. § 4.130, Diagnostic Code 
9304) for rating his disabilities.   

The veteran should also be informed that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the service-
connected disabilities, as well as their 
severity, duration, and impact upon 
employment and daily life.  

2.  Make arrangements for the veteran to 
have an appropriate examination to 
determine the current condition of his 
hearing loss disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  The examination 
report must provide complete rationale for 
all opinions and must address the 
following matters:  

(a) Describe the current condition of the 
veteran's hearing loss disability; 

(b) Describe the functional effects caused 
by the veteran's hearing disability.

3.  Make arrangements for the veteran to 
have an appropriate neurological 
examination to determine the nature and 
extent of his residuals of a skull 
fracture.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  The examination report must 
provide complete rationale for all 
opinions and must address the following 
matters:  

(a)  Describe in detail all subject 
complaints and then state whether each 
complaint is a residual of the skull 
fracture.  

(b)  Identify all neurological residuals 
of the veteran's skull fracture and 
specifically address whether the veteran 
has hemiplegia, epileptiform seizures, 
facial nerve paralysis, or any other 
purely neurological disabilities 
associated with trauma to the brain.    

(c)  Describe the effects of the veteran's 
service-connected disability of residuals 
of skull fracture on his daily activity 
and how the disability impairs him 
functionally.  

4.  Make arrangements for the veteran to 
have an appropriate examination to 
determine whether he has dementia and/or 
multi-infarct dementia as a residual of 
the skull fracture.  If so, the examiner 
should specifically identify the cognitive 
disorder and then he/she should describe 
the symptoms associated with the cognitive 
disorder, including the degree of 
occupational and social impairment caused 
by the symptoms of the cognitive disorder.  
In addressing these questions, the 
examiner should conduct all appropriate 
testing, including mental status.  The 
examination report must provide a complete 
rationale for all opinions.  

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  

In readjudicating the skull fracture 
issue, the supplemental statement of the 
case should include a discussion of the 
criteria of Diagnostic Codes 8045, 8100, 
and 9304, as well as any other criteria 
that are appropriate.  After they have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



